FILED
                              NOT FOR PUBLICATION                          DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DHARMESH BALUBHAI PATEL,                         No. 12-72230

               Petitioner,                       Agency No. A072-176-625

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Dharmesh Balubhai Patel, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ order affirming the decision of an

immigration judge (“IJ”) denying Patel’s motion to continue his removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the agency’s denial of a motion to continue, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and review de novo

whether the agency applied a correct legal standard, Florez-de Solis v. INS,

796 F.2d 330, 333 (9th Cir. 1986). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion by denying Patel’s motion to

continue in order to wait for an employment-based immigrant visa to become

available to him, where he failed to demonstrate good cause for a continuance. See

Sandoval-Luna, 526 F.3d at 1247 (rejecting an abuse-of-discretion challenge to an

IJ’s refusal to continue removal proceedings where “no relief was then

immediately available”).

      The agency also applied the correct legal criteria and provided a reasoned

explanation for its decision denying Patel’s motion to continue, where the agency

invoked the applicable “good cause” legal standard and cited pertinent legal

authorities. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(concluding that “the IJ applied the correct legal standard” where “the IJ expressly

cited and applied [relevant case law] in rendering its decision, which is all our

review requires”).




                                           2                                    12-72230
      We lack jurisdiction to consider Patel’s unexhausted contention that the IJ

failed to redress the harm from the agency’s earlier finding of frivolousness in his

asylum application. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-72230